NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                      Electronically Filed
                                                      Intermediate Court of Appeals
                                                      CAAP-XX-XXXXXXX
                                                      27-MAY-2022
                                                      08:03 AM
                                                      Dkt. 67 MO

                             NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                  STATE OF HAWAI#I, Plaintiff-Appellee,
                                    v.
                  JAMISON T. CROWE, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                             WAILUKU DIVISION
                        (CASE NO. 2DTC-19-691397)


                           MEMORANDUM OPINION
      (By:    Ginoza, Chief Judge, Wadsworth and McCullen, JJ.)

             Defendant-Appellant Jamison Crowe (Crowe) appeals from
a Judgment and Notice of Entry of Judgment (Judgment) filed in
the District Court of the Second Circuit (District Court)1 on
November 13, 2019, in which he was convicted of violating Hawaii
Revised Statutes (HRS) § 291E-62(a).2 The Judgment was entered
pursuant to a no contest plea in which Crowe reserved the right
to appeal the District Court's denial of his motion to suppress
evidence.
          On appeal, Crowe contends the District Court erred when
it denied his suppression motion and concluded that:


      1
          The Honorable Kirstin M. Hamman presided.
      2
         § 291E-62(a) (2020) provides, in part: "No person whose license and
privilege to operate a vehicle have been revoked, suspended, or otherwise
restricted pursuant to . . . section 291E-61 . . . shall operate or assume
actual physical control of any vehicle[.]"
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          (1) § 13-102-06(i) of the County of Maui Police
Department's Rules of Practice and Procedure Relating to
Intoxicant Control Roadblock Program (Document Check Rule)3
(effective 2004) complies with HRS §§ 291E-19 (2020)4 and 291E-20
(2020)5 (Authorizing Statutes); and


      3
         Rules of Practice and Procedure Relating to Intoxicant Control
Roadblock Program § 13-102-06(i) provides: "The police officer shall conduct a
document check by requesting or demanding that the operator of the vehicle
produce a valid driver's license, and a current motor vehicle or liability
insurance identification card as required by sections 286-116 and 431:10C-107,
HRS."
      4
          HRS § 291E-19 (2020) provides in pertinent part:

             The police departments of the respective counties may
             establish and implement intoxicant control roadblock
             programs in accordance with the minimum standards and
             guidelines provided in section 291E-20. The chief of
             police in any county establishing an intoxicant
             control roadblock program pursuant to this section
             shall specify the procedures to be followed in
             carrying out the program in rules adopted under
             chapter 91; provided that the procedures shall be in
             conformity with and not more intrusive than the
             standards and guidelines described in section 291E-20.
      5
          HRS § 291E-20 (2020) provides:

      (a) Every intoxicant control roadblock program shall:
            (1) Require that all vehicles approaching roadblocks
            be stopped or that certain vehicles be stopped by
            selecting vehicles in a specified numerical sequence
            or pattern;
            (2) Require that roadblocks be located at fixed
            locations for a maximum three-hour period;
            (3) Provide for the following minimum safety
            precautions at every roadblock:
                  (A) Proper illumination;
                  (B) Off-road or otherwise safe and secure
                  holding areas for vehicles involved in any
                  roadblock stop;
                  (c)) Uniformed law enforcement officers
                  carrying proper identification;
                  (D) Adequate advance warning of the fact
                  and purpose of the roadblocks, either by
                  sign posts, flares, or other alternative
                  methods;
                  (E) Termination of roadblocks at the
                  discretion of the law enforcement officer
                  in charge where traffic congestion would
                  otherwise result; and
            (4) Provide for a sufficient quantity and visibility
            of uniformed officers and official vehicles to ensure
            speedy compliance with the purpose of the roadblocks
            and to move traffic with a minimum of inconvenience.
                                                                 (continued...)

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           (2) a police officer's demand for Crowe's driver's
license was within the constitutional scope of an intoxication
roadblock.
           For the reasons discussed below, we affirm the District
Court's denial of Crowe's suppression motion, and thus, also
affirm the Judgment.
                           I. Background
            On March 8, 2019, Maui Police Department (MPD) Officer
James Burkett (Officer Burkett) stopped Crowe at an intoxication
roadblock. Officer Burkett asked Crowe for his license and
insurance information. Crowe responded that he did not have a
license. Officer Burkett asked Crowe why he did not have one,
and Crowe responded that it was possibly suspended. Officer
Burkett checked Crowe's driver's license status, and determined
it was suspended for operating a vehicle under the influence of
an intoxicant (OVUII). Officer Burkett cited Crowe for violating
HRS § 291E-62(a).
          On March 19, 2019, Plaintiff-Appellee State of Hawai#i
(State) filed an Amended Complaint charging Crowe with: Count I,
Operating a Vehicle after License and Privilege Have Been
Suspended or Revoked for OVUII, in violation of HRS § 291E-62;
Count II, Driving While License Suspended or Revoked in violation
of HRS § 286-132; and Count III, Driving Without a License in
violation of HRS § 286-102.
          Crowe filed a Motion to Suppress all evidence related
to Officer Burkett's request for Crowe's license, arguing that
the request violated Crowe's rights under the Fourth Amendment of
the United States Constitution6 and article I, section 7 of the

     5
      (...continued)
     (b) Nothing in this section shall prohibit the establishment of
     procedures to make roadblock programs less intrusive than required
     by the minimum standards provided in this section.
     6
         U.S. CONST. amend. IV provides:
            The right of the people to be secure in their persons,
            houses, papers, and effects, against unreasonable
                                                                (continued...)

                                       3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Hawai#i Constitution.7 Specifically, Crowe argued that MPD's
Document Check Rule violated the Authorizing Statutes and Crowe's
constitutional protections. The District Court denied the Motion
to Suppress, entering its Findings of Fact, Conclusions of Law,
and Order Denying Defendant's Motion to Suppress (Order Denying
Motion to Suppress).
          Subsequently, pursuant to a plea agreement, Crowe
pleaded no contest to Count I, maintained his right to appeal the
Order Denying Motion to Suppress, and the State dismissed Counts
II and III with prejudice. The District Court entered Judgment
on November 13, 2019.
                         II. Discussion
     A.   The Document Check Rule does not invalidate MPD's
          roadblock intoxication program

          A lower court's ruling on a motion to suppress is
reviewed on appeal de novo to determine whether the ruling was
right or wrong. State v. Rodgers, 99 Hawai#i 70, 72, 53 P.3d
209, 211 (2002).
          The District Court's Order Denying Motion to Suppress
made the following relevant findings and conclusions:
                              FINDINGS OF FACT

                  1.    On March 8, 2019, officers of the Maui
            Police Department ("MPD") conducted an intoxication
            control roadblock near the intersection of Piilani
            Highway and Kulanihakoi Street.



     6
      (...continued)
           searches and seizures, shall not be violated, and no
           Warrants shall issue, but upon probable cause,
           supported by Oath or affirmation, and particularly
           describing the place to be searched, and the persons
           or things to be seized.
     7
         Article I, section 7 of the Hawai#i Constitution provides:

            The right of the people to be secure in their persons,
            houses, papers and effects against unreasonable
            searches, seizures and invasions of privacy shall not
            be violated; and no warrants shall issue but upon
            probable cause, supported by oath or affirmation, and
            particularly describing the place to be searched and
            the persons or things to be seized or the
            communications sought to be intercepted.

                                       4
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              2.    At 9:10 p.m., Defendant was stopped at the
        intoxication control roadblock without an arrest or
        search warrant.

              3.     Officer James Burkett made contact with
        Defendant.

              4.    Officer Burkett did not observe any
        irregularities in Defendant's driving when Defendant
        stopped his vehicle at the intoxication control
        roadblock.
              5.    Upon contact with Defendant, Officer
        Burkett did not observe any physical signs indicating
        the Defendant was under the influence of an
        intoxicant. Defendant did not exhibit red, watery
        eyes, flushed, oily facial features, slurred speech,
        and Officer Burkett did not detect the odor of liquor.
              6.    After explaining the purpose of the stop
        and observing Defendant, Officer Burkett demanded that
        Defendant provide his license and proof of insurance.

              7.    Sergeant Greg Rowe was the assigned
        supervisor for the intoxication control roadblock
        conducted on March 8, 2019.

              8.    Sergeant Rowe testified that officers at
        the intoxication control roadblock are required to
        demand license and insurance information from motorist
        stopped at the intoxication control roadblock.

              9.    Such a demand is made pursuant to the
        Rules and Practice and Procedure Relating to
        Intoxicant Control Roadblock Program ("Intoxication
        Roadblock Rules"), specifically § 13-102-06(i)
        ("Document Check Rule") and is based on the
        requirement in HRS §286-116 to ask for a driver
        license and proof of insurance.

              10.   When Defendant could not provide proof of
        a valid license, Officer Burkett ordered Defendant to
        proceed to the intoxication control roadblock holding
        area.

              11.   In the holding area, Officer Burkett
        issued Defendant a citation related to his inability
        to provide a valid license.
              12.   Officer Burkett issued this citation at
        9:19 p.m., nine minutes after Defendant's initial
        seizure.
              . . . .

                           CONCLUSIONS OF LAW
              . . . .

              10.   The roadblock in   this case was
        constitutionally valid under   [Michigan Dept. of State
        Police v. Sitz, 496 U.S. 444   (1990)] balancing test
        because it complied with the   minimum standards for

                                   5
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        roadblock procedures established in HRS 291E-20 and
        Maui's less intrusive roadblock rules established
        pursuant to HRS 291E-19 and Chapter 91.

              . . . .
              15.   In State v. Aguinaldo, 71 Hawai#i 57, 782
        P.2d 1225 (1989), the Defendant challenged her
        detention at a roadblock and demand for her driver's
        license and insurance card as a warrantless search.
        The Defendant in Aguinaldo argued that the statutes
        authorizing the police to establish intoxication
        roadblocks did not expressly authorize police officers
        to enforce other traffic laws at the time of the
        roadblock stop.
              16.   The Aguinaldo court noted that while   the
        statutes authorizing intoxication roadblocks "do   not
        expressly authorize enforcement of other traffic   laws,
        they also do not prohibit it." Id. 71 Hawai#i at   58,
        782 P.2d at 1226.
              17.   The Aguinaldo court reasoned that because
        Hawaii Revised Statutes §286-116 requires police
        officers when stopping a vehicle for any reason to
        demand that the driver or owner display the driver's
        or owners driver's license and insurance
        identification card, officers are "statutorily
        authorized to enforce the laws requiring drivers to
        have with them a valid driver's license and a no-fault
        insurance card by demanding that the same be produced
        when a stop is validly made." Id. 71 Hawai#i at 61,
        782 P.2d at 1228.

              18.    The Aguinaldo court also ruled, "Hawai#i
        law requires possession of no-fault insurance
        identification card in addition to a driver's license
        for the operation of a motor vehicle. We, therefore,
        hold that the police has the power and authority to
        demand from the driver of a vehicle the production of
        both whenever the vehicle is validly stopped." Id. at
        71 Hawai#i at 64, 782 P.2d at 1229.

              19.   The Defendant argues that when Aguinaldo
        was decided, HRS §291E-19 was codified as HRS
        §286-162.5, and HRS §291-20 was codified as §286-162.6
        and, therefore, is inapplicable to this case.
        According to Defendant, the Aguinaldo court "did not
        consider the issue in this case-whether the adoption
        of a rule requiring a document check is permissible
        under the Authorization Statutes express prohibition
        on more intrusive intoxication roadblock measures."
        Def. Mot. To Supp. at page 11. However, the express
        prohibition on more intrusive intoxication roadblock
        measures is the same express prohibition that was
        contained in HRS §286-162.5 when Aguinaldo was
        decided. Although the Aguinaldo court was analyzing
        HRS §286-116 and not a rule promulgated by the police
        department, the Document Check Rule is based on HRS
        §286-116. Aguinaldo is applicable to this case.

              . . . .


                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                 22.   In this case, Defendant was validly
           stopped at an intoxication roadblock. It is required
           under HRS §286-116 for officers to ask for a driver's
           license and insurance card when conducting a vehicle
           stop. HRS §286-116 serves as the basis for the
           Document Check Rule promulgated by the police
           department. Officer Burkett issued the Defendant a
           citation nine minutes after the initial seizure.
           Detaining the Defendant while writing the citation did
           not expand the scope of the initial stop as it did in
           [State v. Iona, 144 Hawai#i 412, 443 P.3d 104 (2019)].
           Requesting the Defendant's driver's license and
           insurance card is reasonably related to the initial
           stop unlike the warrant check in Iona.
                 . . . .

                 25.   The initial stop was valid and the request
           for Defendant's license and insurance card was
           reasonably related in scope to the initial stop.

          The focus in this case is Officer Burkett's request to
Crowe to produce his driver's license during the intoxication
roadblock stop. In our view, the Hawai#i Supreme Court's
decision in State v. Aguinaldo, 71 Haw. 57, 782 P.2d 1225 (1989)
is dispositive. The facts in Aguinaldo were summarized as
follows:
           On July 26, 1988, Maui police set up an intoxication
           control roadblock at Firebreak Road and Haleakala
           Highway. Defendant–Appellee Lynn Aguinaldo was
           driving a vehicle which was routinely stopped for a
           check. When the police officer had an opportunity to
           observe Aguinaldo, it was apparent that she was not
           intoxicated. The police officer, as a matter of
           routine, then asked Aguinaldo to produce her driver's
           license and no-fault insurance card. When Aguinaldo
           was unable to do so, the police officer cited her for
           failure to produce a current driver's license and
           proof of car insurance.
Id. at 58, 782 P.2d at 1226 (emphases added). Aguinaldo moved to
suppress the citation. Id. The trial court granted the motion
on the following grounds:
           (1) the highway safety statutes relating to
           intoxication control roadblock programs do not
           authorize police officers to enforce any other laws
           than those relating to driving under the influence of
           intoxicating substances (DUI) at an intoxication
           roadblock, and (2) the police had no probable cause to
           detain and question Aguinaldo once it was determined
           that she was not violating any DUI laws.




                                     7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Id. at 58-59, 782 P.2d at 1226. The State appealed. Id. at 59,
782 P.2d at 1226. The Hawai#i Supreme Court reversed, reasoning
that:
            While the roadblock statutes do not expressly
            authorize police to enforce other traffic laws at DUI
            roadblock stops, neither do they prohibit it.

            A separate section of the highway safety laws, HRS § 286–116
            (1985), authorizes "[e]very police officer or law
            enforcement officer when stopping a vehicle or inspecting a
            vehicle for any reason [to] demand that the driver or owner
            display the driver's or owner's driver's license and
            insurance identification card." (Emphasis added.)
            "Laws in pari materia, or upon the same subject matter,
            shall be construed with reference to each other. What is
            clear in one statute may be called in aid to explain what is
            doubtful in another." HRS § 1–16 (1985); see also Zator v.
            State Farm Mutual Auto Ins. Co., 70 Haw. 594, ––––, 752 P.2d
            1073, 1075 (1988).

            Both the roadblock statutes and HRS § 286–116 pertain to
            police powers in ensuring highway safety. HRS § 286–116
            authorizes the police to demand the production of a driver's
            license and no-fault insurance card whenever the police stop
            a vehicle for any reason.

            We interpret "for any reason" to mean stopping vehicles for
            any valid reason. . . .

            When the roadblock statutes are read in conjunction
            with § 286–116, it is clear that the police are
            statutorily authorized to enforce the laws requiring
            drivers to have with them a valid driver's license and
            a no-fault insurance card by demanding that the same
            be produced when a stop is validly made.
Id. at 60-61, 782 P.2d at 1227-28 (emphasis added) (footnote and
citation omitted).
          In Aguinaldo, the defendant stipulated that the stop of
her vehicle pursuant to the intoxication roadblock was
constitutionally valid, thus the supreme court did not address
the propriety of requesting a driver's license pursuant to HRS
§ 286-116 (2020)8 where no such stipulation was made. Id. at 62,
782 P.2d at 1228. However, the Hawai#i Supreme Court did address

      8
         We note that the pertinent language in HRS § 286-116(a) is identical
to the version applicable in Aguinaldo. See HRS § 286-116(a); Aguinaldo, 71
Haw. at 60 n.2, 782 P.2d at 1227 n.2. HRS § 286-116(a) (2020) provides, in
relevant part: "Every police officer or law enforcement officer when stopping
a vehicle or inspecting a vehicle for any reason shall demand that the driver
or owner display the driver's or owner's driver's license and insurance
identification card." (Emphasis added.)

                                      8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


an asserted lack of connection between the stop and the license
inquiry, adopting the following rationale from an Oregon case:
          Although the officer's request for identification or a
          driver's license did not directly relate to the
          purpose of the roadblock, it certainly related to the
          defendant's status as the driver of the car. We hold
          that if an automobile is validly stopped by a law
          enforcement officer, the officer may request the
          operator's driver's license.
Aguinaldo, 71 Haw. at 63, 782 P.2d at 1228 (quoting State v.
Tourtillott, 618 P.2d 423, 435 (Or. 1980)). Based on the
foregoing rationale, the Hawai#i Supreme Court concluded:
          Hawaii law requires possession of [a] no-fault
          insurance identification card in addition to a
          driver's license for the operation of a motor vehicle.
          We, therefore, hold that the police has [sic] the
          power and authority to demand from the driver of a
          vehicle the production of both whenever the vehicle is
          validly stopped. In this case, Aguinaldo stipulated
          that the roadblock stop was constitutionally valid,
          therefore, the demand for production of her driver's
          license and proof of no-fault insurance was also
          constitutionally permissible.

Id., 71 Haw. at 63, 782 P.2d at 1229 (emphasis added) (footnote
omitted).
          Here, Crowe seeks to distinguish Aguinaldo by asserting
that his stop was not valid because the MPD's intoxication
roadblock program is designed in an invalid manner due to
inclusion of the Document Check Rule. In short, Crowe argues
that, even if Officer Burkett had the authority to demand his
driver's license, the Authorization Statutes were violated by
designing the MPD's intoxication roadblock program to mandate
such action.
          We conclude Crowe's argument is unavailing. The
Document Check Rule expressly cites to HRS § 286-116 as authority
for the driver to produce a driver's license. See § 13-102-06(i)
of the County of Maui Police Department's Rules of Practice and
Procedure Relating to Intoxicant Control Roadblock Program. We
decline to rule that the entire MPD intoxication roadblock
program is invalid because the MPD rules also incorporate a
provision that is correct under HRS § 286-116. As the Hawai#i
Supreme Court recognized in Aguinaldo, HRS § 286-116 and the

                                    9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Authorizing Statutes are laws in pari materia. 71 Haw. at 60-61,
782 P.2d at 1227. Further, Crowe does not challenge any other
part of the intoxication roadblock program or assert that any
other conduct by police was improper or invalid. Thus, we
conclude the intoxication roadblock was valid and, as in
Aguinaldo, Officer Burkett was authorized under HRS § 286-116 to
demand that Crowe produce his driver's license. Crowe's argument
seeking to distinguish Aguinaldo lacks merit.
          We thus reject Crowe's first point of error.
     B.   The District Court did not err in concluding that the
          demand for Crowe's license was within the
          constitutional scope of the intoxication roadblock

          With regard to Crowe's second point of error, he
appears to challenge the following conclusions in the District
Court's Order Denying Motion to Suppress:
                20.   Defendant also asserts that Aguinaldo is
          inapplicable to this case because Aguinaldo was
          decided before State v. Perez, 111 Hawai#i 392, 141
          P.3d 1039 (2006), and State v. Iona, 144 Hawai#i 412,
          443 P.3d 104 (2019). In Perez, the court held that an
          investigative stop must be (1) justified at its
          inception and (2) reasonably related in scope to the
          circumstances which justified the interference in the
          first place. Perez, 111 Hawai#i at 397, 141 P.3d at
          1044. Defendant argues that the Document Check Rule
          impermissibly expands the scope of the intoxication
          roadblock stop. Def. Mot. To Supp. at page 7.

                 21.   Perez and Iona are distinguishable from
          this case. In Iona the defendant was stopped for
          riding a bicycle with an expired tax decal. Iona 144
          Hawai#i at 414, 443 P.3d at 106. The officers
          detained the defendant longer than it would have taken
          to write a citation in order to do a warrant check.
          Id. When it was discovered the defendant had an
          outstanding warrant, a pat-down revealed defendant was
          in possession of drugs. Id. The Iona Court held that
          because the warrant check came back after the span of
          time necessary for the police to obtain Iona's
          identifying information from him and to write and
          issue the citation, Iona's arrest was illegal.

                22.   In this case, Defendant was validly
          stopped at an intoxication roadblock. It is required
          under HRS §286-116 for officers to ask for a driver's
          license and insurance card when conducting a vehicle
          stop. HRS §286-116 serves as the basis for the
          Document Check Rule promulgated by the police
          department. Officer Burkett issued the Defendant a
          citation nine minutes after the initial seizure.
          Detaining the Defendant while writing the citation did

                                   10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          not expand the scope of the initial stop as it did in
          Iona. Requesting the Defendant's driver's license and
          insurance card is reasonably related to the initial
          stop unlike the warrant check in Iona.
                23.   In Perez, police arrested the defendant
          for shoplifting. During a pat down search of the
          defendant, police found a coin purse. Suspecting the
          coin purse may have drugs, the police detained Perez
          beyond the period necessary to process Perez on the
          shoplifting charge in order to get a canine narcotics
          screening of the coin purse. The Perez Court held
          that the delay to conduct the search of the coin purse
          "was not reasonably related either in time or to the
          circumstances which might have justified it (i.e., the
          shoplifting arrest and a search for evidence of that
          offense) in the first place, and it cannot
          retroactively be sanitized under the umbrella of the
          earlier arrest". Perez 111 Hawai#i at 398, 141 P.3d
          at 1045.
                24.   Unlike Perez, Officer Burkett's request
          for the Defendant's license and insurance card
          pursuant to the Document Check Rule was reasonably
          related in time and to the circumstances which
          justified it in the first place (i.e., the
          intoxication roadblock stop).
                25.   The initial stop was valid and the request
          for Defendant's license and insurance card was
          reasonably related in scope to the initial stop.

          Crowe argues the District Court erroneously concluded
that "a demand to produce information for the purpose of
investigating separate, unrelated offenses was reasonably related
to the purpose of the intoxication roadblock seizure and did not
expand the scope of this seizure." In short, Crowe seems to
assert that where the purpose of the intoxication roadblock was
to address impaired driving, it was beyond the constitutional
scope of that purpose to also investigate his license status.
Given the circumstances of this case, we reject Crowe's argument
and conclude the District Court correctly determined that the
demand for Crowe's license was proper and reasonably related in
scope to the intoxication roadblock stop.
          In addressing this point, it is important to
distinguish between the analysis underlying the constitutionality




                                   11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


of a Terry stop9 and an intoxication roadblock stop. A Terry
stop is a "temporary investigative detention of an individual by
the police without a warrant," which is "strictly tied to and
justified by the circumstances which rendered its initiation
permissible." State v. Iona, 144 Hawai#i 412, 416, 443 P.3d 104,
108 (2019) (internal quotation marks omitted) (citing Terry, 392
U.S. at 19).
          In contrast, an intoxication roadblock stop is
"justified on the premise that systematic and non-discriminatory
seizures minimally intrude upon an individual's privacy" and
advance the public interest against drunk driving. State v.
Heapy, 113 Hawai#i 283, 300, 151 P.3d 764, 781 (2007). Davis v.
Kansas Dep't of Revenue, 843 P.2d 260 (Kan. 1992), provides a
helpful explanation of this distinction:
            Sitz recognized a distinction between a Terry stop and
            a systematic roadside checkpoint stop. Such a
            checkpoint stop was found to be constitutional and
            falls outside the Terry analysis. Sitz rests on a
            branch of Fourth Amendment jurisprudence in which the
            Court employs a balancing test to evaluate the
            constitutionality of various police stop situations.

Id. at 262 (citations omitted, emphasis added). Sitz
jurisprudence is applicable here. See Michigan Dep't of State
Police v. Sitz, 496 U.S. 444 (1990) (upholding the
constitutionality of a sobriety checkpoint program).
          Sitz adopted a balancing test set forth in United
States v. Martinez-Fuerte, 428 U.S. 543 (1976) and Brown v.
Texas, 443 U.S. 47 (1979), to determine the constitutionality of
an intoxication roadblock. Sitz, 496 U.S. at 450. The test
involves a "weighing of the gravity of the public concerns served
by the seizure, the degree to which the seizure advances the
public interest, and the severity of the interference with
individual liberty." Brown, 443 U.S. at 50-51.
          Here, except for the arguments based on the Document
Check Rule, which we rejected above, Crowe does not assert that


     9
         Terry v. Ohio, 392 U.S. 1 (1968).

                                      12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the intoxication roadblock was invalid. Therefore, under the
circumstances of this case, and given our determination that the
intoxication roadblock was valid, Officer Burkett's request for
Crowe's license was constitutionally permissible. See Aguinaldo,
71 Haw. at 63, 782 P.2d at 1229 (holding that the "roadblock stop
was constitutionally valid, therefore, the demand for production
of her driver's license and proof of no-fault insurance was also
constitutionally permissible.").
                         III. Conclusion
          For the reasons discussed above, the Judgment and
Notice of Entry of Judgment filed in the District Court of the
Second Circuit on November 13, 2019, is affirmed.
          DATED: Honolulu, Hawai#i, May 27, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Bradley J. Sova,
Office of the Public Defender,        /s/ Clyde J. Wadsworth
for Defendant-Appellant               Associate Judge

Gerald K. Enriques,                   /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,          Associate Judge
for Plaintiff-Appellee




                                 13